DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
The Examiner acknowledges Applicant’s amendment of claims 2-11; and addition of claims 12-20 in the preliminary amendment filed by Applicant on 25 January 2019.  As such, claims 1-20 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The two (2) information disclosure statements (IDSs) submitted on 10 April 2019 and 15 April 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both sewer pipe (p. 7, line 17) and water (p. 8, line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The Applicant can overcome this objection by amending the specification to make it clear that reference character “3” indicates the sewer pipe and not the water (p. 8, line 11).
Specification
The disclosure is objected to because of the following informalities: reference character “3” is described in the Specification as indicating both the sewer pipe (p. 7, line 17) and water (p. 8, line 11).  
Appropriate correction is required.  The Examiner suggests that Applicant may wish to amend p. 8 of the Specification to recite: “the area of pipe (3) in which the water flows . . . .”
Claim Interpretation
Claim 1 recites “[a] trap for exterminating animals . . ., preferably rats” (claim 1 at line 1).  However, claim 1 goes on to claim the trap exterminating rats.  Therefore, the Examiner interprets claim 1 to require rats as the target animal and not other animals.  For this reason, claim 1 is not indefinite under 35 U.S.C. 112(b) for providing a broader limitation followed by a narrower limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 each recite the limitation "the . . . holder mechanism" (claim 11 at lines 10-11; claim 20 at lines 10-11).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will interpret “holder mechanism” to correspond to “trapper 
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a trap for exterminating animals causing damage, preferably rats in sewers, said trap comprising: 
a trap housing; 
a bait mechanism; 
a trigger mechanism capable of detecting the presence of a rat and releasing a killer mechanism when the rat is within the total range of the killer mechanism; 
a trapper mechanism capable of detaining a rat; 
a conveyor mechanism capable of transporting a killed rat from a first position, in which discharge of the killed rat will not entail that it is conveyed away by water running through the sewer, to a second position, in which discharge of the killed rat will entail that it is conveyed away by water running through the sewer; 
a programmable control unit connected to and adapted to: the trigger mechanism, the killer mechanism, the trapper mechanism, and the discharge mechanism to the effect that the control mechanism activates the trapper mechanism such that it detains a rat when the latter is detected by the trigger mechanism within the total range of the killer mechanism, said control unit also activating the killer mechanism and the conveyor mechanism to the effect that trapped and killed rats are conveyed from the first position to the second position; 

Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a trap for exterminating animals causing damage, preferably rats in sewers, said trap comprising a conveyor mechanism capable of transporting a killed rat from a first position, in which discharge of the killed rat will not entail that it is conveyed away by water running through the sewer, to a second position, in which discharge of the killed rat will entail that it is conveyed away by water running through the sewer.  The closest prior art to the claimed invention is deemed to be U.S. Pat. Pub. No. 2018/0352801 to Veber or U.S. Pat. 2,169,783 to Allen.  However, Veber does not disclose or otherwise teach the conveyor mechanism a conveyor mechanism capable of transporting a killed rat from a first position, in which discharge of the killed rat will not entail that it is conveyed away by water running through the sewer, to a second position, in which discharge of the killed rat will entail that it is conveyed away by water running through the sewer.  Similarly, while Allen discloses a trap for exterminating animals causing damage, such as rats, that discloses a bait holder and piston rod that eject the dead rat, Allen does not comprise a trapper mechanism capable of detaining the rat or a programmable control unit connected to and adapted to: the trigger mechanism, the killer mechanism, the trapper mechanism, and the discharge mechanism to the effect that the control mechanism activates the trapper mechanism such that it detains a rat when the latter is detected by the trigger mechanism within the total range of the killer mechanism, said control unit also activating the killer mechanism and the conveyor mechanism to the effect that trapped and killed rats are conveyed from the first position to the second position.
Claims 2-10 and 12-19 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Claims 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 2,169,783 to Allen; 3,815,278 to Beaton et al.; 5,185,953 to Gross; 5,452,539 to Kurosawa et al.; 4,566,218 to Kurosawa et al.; and 7,854,089 to Deibert; and U.S. Pat. Pub. Nos. 2018/0352801 to Veber; 2011/0023350 to Hovey; and 2006/0123693 to Muller et al. relate to rodent traps that eject or move the rodent during the trapping and/or killing process(es).  U.S. Pat. No. 6,202,340 to Nieves relates to an electronically-actuated trap for rodents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643